                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  MARI-LYNNE EARLS,                                  Case No. 19-cv-01317-VC
                 Plaintiff,
                                                     ORDER RE REPORT AND
          v.                                         RECOMMENDATION TO DISMISS
  MARY J. GREENWOOD,                                 Re: Dkt. No. 8
                 Defendant.



       The Court adopts the Magistrate Judge’s Report and Recommendation in part. To the

extent Earls challenges the decision to declare her a vexatious litigant, her lawsuit is barred by

the Rooker-Feldman doctrine (not to mention res judicata). To the extent Earls contends that the

defendant violated her First Amendment rights by precluding her from appealing the vexatious

litigant determination without first seeking permission, such a claim does not appear to be barred

by the Rooker-Feldman doctrine (although the claim may be barred for any number of reasons
relating to timeliness, preclusion, immunity, or failure to state a claim). Accordingly, a response

to the complaint is due 21 days from the date of this order.



       IT IS SO ORDERED.

Dated: June 11, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
